Name: Regulation (EEC) No 753/72 of the Commission of 13 April 1972 amending Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 292 Official Journal or the European Communities No L 88/22 Official Journal of the European Communities 14.4.72 REGULATION (EEC) No 753/72 OF THE COMMISSION of 13 April 1972 amending Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Opinion ' of the Management Committee for Fruit and Vegetables ; Having regard to the' Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION: Article 1 Having regard to Council Regulation (EEC) No 2601/691 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges, and in particular Article 2 (3 ) thereof ; The following shall be substituted for the second sentence of Article 3 (2 ) of Commission Regulation (EEC) No 208/70 : 'However, in exceptional circumstances a Member State may, on application, be authorised to postpone this date in respect of certain varieties in accordance with the procedure laid down in Article 13 of Regulation No 233 .' Whereas Article 3 (2) of Commission Regulation (EEC) No 208/702 of 4 February 1970 laying down detailed rules for the application of measures to encourage the processing of oranges provides that processing contracts must be concluded before 20 January each year ; whereas , in exceptional circumstances, it may be necessary to authorize a Member State to postpone this date in respect of certain varieties ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1972. For the Commission The President S. L. MANSHOLT 1 OJ No L 324, 22.12.1969, p. 21 . 2 OJ No L 28, 5.2.1970, p. 12. 3 OJ No 30, 20.4.1962, p. 965/62.